 In the Matter of T.C.ESSERCOMPANYandGLAZIERS' LOCAL UNIONNo. 1204, A. F. OF L.Case No. 13-R-.683.-Decided January 17, 1945Mr. E. W. Peck,of Milwaukee, Wis., for the Company.Messrs. A. G. GoldbergandJoseph A. Buchek,of Milwaukee, Wis.,for Local 1204..Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Glaziers' Local Union No. 1204,A. F. of L., herein called Local 1204, alleging that a question affectingcommerce had arisen concerning the representation of employees ofT. C. Esser Company, Milwaukee, Wisconsin, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Benjamin B. Salvaty, Jr., TrialExaminer. Said hearing was held at Milwaukee, Wisconsin, on De-cember 7, 1944.The Company and Local 1204 appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Wisconsin corporation with a ,plant in Mil-waukee,Wisconsin, and with warehouses and stores in Milwaukee,Oshkosh, and La Crosse, Wisconsin. In its Milwaukee plant it manu-factures paints and varnishes, and processes glass, by polishing, bevel-ing, silvering into mirrors, and by special lead and art glass work.60 N. L R. B., No. 20.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company purchases annuallyraw materials in excess of $610,000,of which approximately 90 percentrepresentsshipmentsand pur-chases outside the 5tate of Wisconsin.Its annual sales are in excessof $1,500,000, of which approximately 10 percentrepresents shipmentsto points outside the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDGlaziers' Local Union No. 1204, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to Local 1204 asthe exclusive bargaining representative of certain of its employees inthe Company's Milwaukee plant, until Local 1204 has been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that Local 1204 represents a substantial number of em-We find that a question affecting commerce -has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act..IV.THE APPROPRIATE UNITThe Company and Local 1204 stipulate and agree upon the follow-ing as the appropriate unit: all art glass workers, bevelers, polishers,silverers, cutters, and glass handlers, employed by, the Company inthe Milwaukee plant, except for the superintendent, who is the onlysupervisory employee in this group of employees.Among the Mil-waukee plant's glass department employees are glaziers, who workprincipally outside the plant, wherever the Company has receivedan order for the installation of glass.Local 1204 has bargained andhad a contract with the Company covering the glaziers in the Mil-waukee plant since 1934, and since 1941 the contract has also coveredthe glaziers in Oshkosh.The hourly pay of glaziers is higher thanthat of any glass workers listed in the proposed unit.The work ofthe graziers is functionally dissimilar from the other glass workers.Local 1204 does not seek in its petition to include the glaziers in the'The Field Examiner reported that Local 1204 submitted 23 membership cards.Thereare 48 employees in the appropriate unit.The cards were dated, 8 in September and 15in October 1944 T. C. ESSER COMPANY107unit requested, but it suggested at the hearing that if it is certified-as the representative of the unit here sought, it may demand that theCompany bargain with it on the basis of a single unit including bothgroups.,On the evidence offered in the present record, we are ofthe opinion that, in view of the functional dissimilarity above noted,and the fact that the unit of glaziers covers two plants, such amalga-mation of the two units is not warranted if the Company objectsthereto.We shall exclude the glaziers from the unit hereinafterfound appropriate.We find that all art glass workers, bevelers, polishers, silverers, cut-ters, and glass handlers, employed by the Company in Its Milwaukeeplant, but excluding the glaziers and the superintendent, constitute aunit appropriate for the purposes of-collective bargaining within themeaning of Section 9 (b) of the Act.V.THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.-Local 1204 contends that the eligibility date for the election shouldbe set at September 30, 1944, the date on which the petition was filed.This contention is based on the argument that after the specifieddate the Company hired and is hiring additional employees, thatthese new workers are `not eligible for membership in Local 1204because they are part-time employees, and that they are temporaryemployees, hired to fill in during the rush season.The evidence showsthat in October the Company advertised for full or part-time em-ployees to work in the mirror department.As a result, some part-time employees were hired.At present the Company employs sixpart-time workers, two of whom are high school students who workafter school and on Saturdays and holidays .2One of the latter hasbeen with the Company for 2 years, and the other for 3 months. Part-time employees work an average of 5 hours per day and receive thesame rates of pay as fulltime employees.There was undisputed evi-dence that the Company has not had a sufficient number of employeesto enable it to fill its current orders.There is, therefore, no basis forassuming that the recent employees are temporary.Local 1204 ad-mits that the duties of these employees would make them eligible formembership; the argument, therefore, that since they are part-timers2SeeMatterof Triangle Publications,Ine,59 N. L R B. 1190,as toschool boys whoare part-time employees. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDthey are not eligible is not persuasive.We find no sufficient reasonfor departing from our usual eligibility date in this election, nor anyreason for disqualifying any of the part-time employees fromparticipating.The Company requests that, its employees in the armed forces' bepermitted to vote by absentee ballot.Since no persuasive reasonappears, however, for departing from our established rule, the requestishereby denied.3DIRECTION OF ELECTIONBy virtue of and pursuant to the,power vested in the National LaborRelations, Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, 'as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the T. C. EsserCompany, Milwaukee, Wisconsin, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board,,and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, -including employees who- did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired. or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedb^ the Glaziers' Local Union No. 1204, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.3SeeMatter of Mine Safeti, Appliances Co ,55 N L R B 1190